
	
		II
		111th CONGRESS
		1st Session
		S. 1714
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize grants for the creation, update, or adaption
		  of open textbooks, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Open College Textbook Act of 2009
			 .
		2.FindingsCongress finds the following:
			(1)The growth of the
			 Internet has enabled the creation and sharing of open content, including open
			 educational resources.
			(2)The President has
			 proposed a new, significant Federal investment in the creation of online
			 open-source courses for community colleges that will make learning more
			 accessible, adaptable, and affordable for students.
			(3)The President has
			 challenged the United States with a goal of having the highest college
			 graduation rate in the world by 2020.
			(4)More than 80
			 percent of the 23,000,000 jobs that will be created in the next 10 years will
			 require postsecondary education, but only 36 percent of all 18- to 24-year-olds
			 are currently enrolled in postsecondary education.
			(5)The high cost of
			 college textbooks continues to be a barrier for many students in achieving
			 higher education, and according to the Advisory Committee on Student Financial
			 Assistance, 200,000 qualified students fail to enroll in college each year due
			 to cost.
			(6)The College Board
			 reported that for the 2007–2008 academic year an average student spent an
			 estimated $805 to $1,229 on college books and supplies.
			(7)Making high
			 quality open textbooks freely available to the general public could
			 significantly lower college textbook costs and increase accessibility to such
			 education materials.
			(8)Open textbooks
			 can improve learning and teaching by creating course materials that are more
			 flexible, adaptable, and accessible through the use of technology.
			3.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(3)Open
			 licenseThe term open license means an irrevocable
			 intellectual property license that grants the public the right to access,
			 customize, and distribute a copyrighted material.
			(4)Open
			 textbookThe term open textbook means a textbook or
			 set of course materials in electronic format designed for use in a college
			 course at an institution of higher education that is licensed under an open
			 license.
			(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Grant
			 program
			(a)Grants
			 authorizedFrom the amounts appropriated under subsection (i),
			 the Secretary is authorized to award grants, on a competitive basis, to
			 eligible entities to carry out the activities described in this section,
			 including creating, updating, or adapting open textbooks. The Secretary shall
			 award grants in a manner that will result in the creation of a comprehensive
			 slate of high quality course materials for introductory courses in a variety of
			 subject areas.
			(b)Eligible
			 entityIn this section, the term eligible entity
			 means—
				(1)an institution of
			 higher education;
				(2)a professor or
			 group of professors at an institution of higher education; or
				(3)a nonprofit or
			 for-profit organization that produces open textbooks.
				(c)DurationGrants
			 awarded under this section shall be 1 year in duration.
			(d)Applications
				(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include a description of the
			 project to be completed with grant funds and—
					(A)a plan for
			 quality review and review of accuracy of content;
					(B)a plan for access
			 to ensure the widest possible availability of the digital version of the open
			 textbook;
					(C)a plan for
			 distribution and adoption of the open textbook to ensure the widest possible
			 adoption of the open textbook in postsecondary courses, including, where
			 applicable, a marketing plan or a plan to partner with for-profit or nonprofit
			 organizations to assist in marketing and distribution; and
					(D)a plan for
			 tracking and reporting formal adoptions of the open textbook within
			 postsecondary institutions, including an estimate of the number of students
			 impacted by the adoptions.
					(e)Special
			 considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to applications that demonstrate the
			 greatest potential to produce—
				(1)the highest
			 quality and most marketable open textbooks;
				(2)open textbooks
			 that correspond to the highest enrollment courses at institutions of higher
			 education;
				(3)open textbooks
			 that are easily utilized by faculty members at institutions of higher
			 education; and
				(4)open textbooks
			 created in partnership with for-profit or nonprofit organizations to assist in
			 marketing and distribution.
				(f)Uses of
			 grants
				(1)Open
			 textbooksAn eligible entity that receives a grant under this
			 section shall—
					(A)create a new open
			 textbook for use in postsecondary coursework;
					(B)update an open
			 textbook for use in postsecondary coursework; or
					(C)adapt a textbook
			 into an open format for use in postsecondary coursework.
					(2)LicenseAn
			 open textbook created, updated, or adapted under paragraph (1) shall be
			 licensed through an open license.
				(3)AccessibilityThe
			 full and complete digital content of each open textbook created, updated, or
			 adapted under paragraph (1) shall be—
					(A)posted on an
			 easily accessible and interoperable website, which site shall be identified to
			 the Secretary by the eligible entity; and
					(B)made available
			 free of charge to, and may be downloaded, redistributed, changed, revised, or
			 otherwise altered by, any member of the general public.
					(g)Review
			 processThe Secretary shall develop a peer review and evaluation
			 process in consultation with the Director to ensure that open textbooks
			 created, updated, or adapted under this section are of the highest quality,
			 accurate in content, and meet or exceed market quality and accessibility
			 standards.
			(h)ReportUpon
			 an eligible entity's completion of a project supported under this section, the
			 eligible entity shall prepare and submit a report to the Secretary regarding
			 all project costs, including the value of any volunteer labor and institutional
			 capital used for the project.
			(i)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $15,000,000 to carry out this section for fiscal year 2010 and such sums as are
			 necessary for each of the 5 succeeding fiscal years.
			5.Licensing
			 materials with a Federal connection
			(a)In
			 generalNotwithstanding any
			 other provision of law, educational materials such as curricula and textbooks
			 created through grants distributed by Federal agencies, including the National
			 Science Foundation, for use in elementary, secondary, or postsecondary courses
			 shall be licensed under an open license.
			(b)AccessibilityThe
			 full and complete digital content of each of the materials created as described
			 in subsection (a) shall be—
				(1)posted on an
			 easily accessible and interoperable website, which site shall be identified to
			 the Secretary by the grant recipient; and
				(2)made available
			 free of charge to, and may be downloaded, redistributed, changed, revised, or
			 otherwise altered by, any member of the general public.
				6.Sense of
			 CongressIt is the sense of
			 Congress that institutions of higher education should encourage the
			 consideration of open textbooks by professors within the generally accepted
			 principles of academic freedom that established the right and responsibility of
			 faculty members, individually and collectively, to select course materials that
			 are pedagogically most appropriate for their classes.
		7.Report to
			 CongressNot later than
			 September 30, 2015, the Secretary shall prepare and submit a report to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and Labor of the House of Representatives
			 detailing—
			(1)the open textbooks created, updated, or
			 adapted under this Act;
			(2)the adoption of such open textbooks;
			 and
			(3)the savings generated for students, States,
			 and the Federal Government though the use of open textbooks.
			
